376 F.2d 839
Perry Nathaniel PETERS, Appellant,v.UNITED STATES of America, Appellee.
No. 23910.
United States Court of Appeals Fifth Circuit.
April 25, 1967.

Andrew L. Stanfield, Atlanta, Ga., for appellant.
Thomas K. McWhorter, Asst. U.S. Atty., Atlanta, Ga., Charles L. Goodson, U.S. Atty., Robert L. Smith, Asst. U.S. Atty., for appellee.
Before BROWN and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
Peters was convicted by a jury of passing counterfeit United States securities with intent to defraud in violation of 18 U.S.C.A. 472.  The sole issue presented on this appeal is whether there was sufficient evidence from which the jury could properly infer knowledge of the counterfeit nature of the bill passed.  Ruiz v. United States, 5 Cir., 1967, 374 F.2d 619 (Mar. 24, 1967).  The verdict of the jury must be sustained if supported by substantial evidence, including reasonable inferences drawn therefrom, as viewed in the light most favorable to the Government.  Glasser v. United States, 1942, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680.


2
We conclude that the record amply supports the jury verdict.  Peter's asserted lack of knowledge ignores the testimony of Claude Beck, Jr., a witness for the Government who had recently been convicted of dealing in counterfeit obligations that were part of a printing known to Federal agents and to which the bill passed by Peters had been traced.  Beck testified that within two months prior to the incident for which Peters was convicted, he had sold counterfeit twenty-dollar bills to Peters, indeed that Peters was allowed to thumb through the counterfeit bills in order to select 'the best ones he could find.'


3
Based upon this testimony, which was clearly admissible, the jury could properly infer that the requisite intent had been established.  The District Court was careful in instructing the jury concerning the weight and credibility to be accorded the testimony of the accomplice Beck.  We find no error.


4
Affirmed.